Citation Nr: 1756975	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  06-34 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for psychophysiological gastrointestinal disturbance with duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, the Veteran testified before the Board in a videoconference hearing convened at the RO.  The hearing was conducted by a Veterans Law Judge who has retired from the Board.  This case has been subject to multiple actions by the Board and the U.S. Court of Appeals for Veterans Claims.  Most recently, in April 2016, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  


FINDING OF FACT

On February 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a February 2017 statement to the Board, the Veteran withdrew from appellate consideration the claim on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it will be dismissed below.  


ORDER

The appeal is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


